          Case 1:17-cv-05507-AKH Document 113 Filed 01/30/20 Page 1 of 1
Troutman Sanders LLP
Troutman Sanders Building , 1001 Haxall Point                                troutmarii'
Richmond , VA 23219

troutman .com                      USDC sn·1.,
                                                                               sanders
Timothy J. St. George              ELECT RU'\I( \l.l. Y F II X !1
D 804 .697 .1254                   DOC#:
tim .st.george@troutman.com        DATEi -.L-ED
                                              _ :_    __~-.-2-•
                                                 \/_l_o/             I

                                                             M
                                                January 30, 2 0 2 ~      /1.~~~
                                                                              --- ~~
VIA FACSIMILE
Honorable Alvin K. Hellerstein
United States District Court
500 Pearl Street, Room 1050
New York, New York 10007

Re:      Claudine Feliciano v. CoreLogic Rental Property Solutions, LLC
         Case No. l:17-cv-05507-AKH
         Letter Seeking Adjournment of Status Conference

Dear Judge Hellerstein:

        On January 24, 2020, the parties in the above-captioned matter attended a status
conference. At the January 24 conference, the Court set a further status conference for February
28, 2020, which overrode the next status conference that had previously been set by the Court for
March 6, 2020. This past week, I had a personal conflict arise relating to a medical appointment
that has been set for February 28, 2020. Thus, I asked that the parties agree to adjourn the February
28 conference and restore the March 6 conference. Counsel for Plaintiff agreed to that
adjournment.

       Thus, the parties jointly request that the next status conference in this case be reset from
February 28, 2020 at 10:00 a.m. until March 6, 2020 at 10:00 a.m. This is the first request for such
an extension, and it will not affect any other deadline in this case.

                                   Respectfully submitted,

                                   Isl

                                   Timothy J. St. George

                                   Counsel for Defendant CoreLogic
                                   Rental Property Solutions, LLC




41291740v1
